IN THE UNITED STATES COURT OF APPEALS

                                     FOR THE ELEVENTH CIRCUIT
                                                                                      FILED
                                                                             U.S. COURT OF APPEALS
                                                  No. 95-4908                  ELEVENTH CIRCUIT
                                                                                    07/31/98
                                                                                THOMAS K. KAHN
                                                                                     CLERK
UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                                     versus

BARRY KAPLAN,
                                                                Defendant-Appellant.



                                            --------------------------
                              Appeal from the United States District Court for the
                                         Southern District of Florida
                                            --------------------------


           ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
                         (Opinion January 22, 1998, 11th Cir., 133 F.3rd 826)


                                                 (July 31, 1998)

Before HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA,
BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.



BY THE COURT:


               A member of this court in active service having requested a poll on the suggestion of rehearing

en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing

en banc,
             IT IS ORDERED that the above cause shall be reheard by this

court en banc. The previous panel's opinion is hereby VACATED.
                                                                           FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                            07/31/98
                                                                        THOMAS K. KAHN
                                                                             CLERK




                                                  2